Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 13-21 in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that the cited prior art are for making a tire not an adapter and only expand from one cylindrical shape to a larger cylindrical shape and not a frustoconical shape.  This is not found persuasive because the reference to making an “adapter” represents the intended use of the apparatus and does not without more distinguish an apparatus designed for making a tire (such as the cited references) that otherwise includes each of the shared features.  Further, the claimed reference to a frustoconical shape is not a shared technical feature between the two groups of invention.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The disclosure is objected to because of the following informalities:
	On page 12, line 19 of the specification, “31” should be “41”.
	On page 12, line 21, it appears “450” should be “850”.
	Reference numerals 50, 51 and 52 as referred to in paragraph [033] spanning pages 7-8 and reference numeral “5” referred to in paragraph [037] do not appear to be present in any of the figures.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 13, line 8, defining that the drum is “produced” to operate in a certain manner is awkward and confusing, it not even being clear whether the referenced first and second cams are positive required parts of the claimed drum as they are not at present clearly defined as positive required elements of the drum.  It will be assumed for purposes of the remainder of this action that they are required positive features of the claimed drum but clarification is required.  An analogous confusion is presented by the term “produced” in claim 15.
	In claim 14, it is defined that each ramp has an inclined profile and have over at least part of the profile “an angle different from one another.”  It is unclear from this language if the different angles are within each ramp or between the first and second ramps.  In other words, this language could be read as requiring that each ramp has two different angle portions or that the angle of the first ramp is different from the angle of the second ramp.  It has been assumed for purposes of this remainder of this action that the latter is the intended reading but clarification is required.
	Claim 19 references “axially internal” and “axially external” faces but it is uncertain exactly what these are internal and external relative to (especially as a reference to axially 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guy et al. (WO 2017/089703) taken in view of Nojiri et al. (US 5,433,814).
Guy et al. (equivalent US 2018/0326682 will be used as effectively a translation of this reference, all further references being to this equivalent publication) discloses a drum for making a tire adapter comprising a first set of segments (10/100) and second set of segments (20/200) around an axis and facing one another axially (paragraph [0011] of equivalent US publication), each including a groove (103, 203) for a bead wire.  Further, the assembly zone passes from a cylindrical shape (upper part of fig. 2) to a frustoconical shape (lower part of fig. 3) when the first and second sets of segments are driven to expansion.  Guy et al. thus discloses each of the claimed features except that the segments are driven by links rather than cams.  Nojiri et al. is directed to a tire drum with radially movable segments each with a groove for a bead and illustrates driving radial movement thereof through a link mechanism but suggests that a known suitable and effective alternative way to achieve the same effect as the links is to use a cam and cam follower (col. 5, lines 48-63).  In light of this teaching of an art recognized equivalence between links and cams for effecting radial movement of bead groove containing drum segments, it would have been an obvious alternative to use first and second cams instead of the links of Guy to effect the radial movement of the segments, only the expected and predictable results being achieved.  A drum as defined in claim 13 would therefore have been obvious.  As to claims 14 and 16, since the segments are expanded to different diameters (see fig. 3 of Guy), it would have been obvious to adjust the angles of the sloped cam ramps to different values achieve the desired expansions.  As to claim 15, Guy drives the expansion of the segments from a common actuator (3), it being obvious to likewise use a common actuator if cams are used for the obvious advantages of more synchronized movement and less duplicative parts.  As to claim 17, Nojiri suggests/renders obvious including a cam follower 
With respect to the 103/102(a)(1) rejection, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Note however that Guy et al. is also available as prior art under 102(a)(2).
Claims 13 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roedseth et al. (US 2006/0137825).
	Roedseth discloses a building drum comprising a first and second set of segments (shoulder segments 25/29 - fig. 1) around an axis and facing one another axially, each including a groove (at bead lock 25) for a bead wire.  Further, the shoulder sections are independently radially movable to different diameters (e.g. paragraphs [0006], [0059], claims 1, 2, 11) by cams (27) and thus would be expandable from a cylindrical shape (e.g. Fig. 1A) to a frustoconical shape if one shoulder section were radially expanded to a different diameter than the other.  Additionally/alternatively, a frustoconical shape is also formed at each shoulder section after expansion (note conical areas axially outside bead locks in fig. 3).  Roedseth thus anticipates claims 13, the reference to forming an adapter representing the intended use of the claimed drum and not requiring any additional structural features that would distinguish the drum.  As to claim 18, the segments 25 are guided radially.  As to claim 19, note interdigitated fingers 24.  .
Claims 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Roedseth et al. (US 2006/0137825) as applied above, and further in view of Felten et al. (US 4,239,579)
	As to claims 14 and 16, as already noted, Roedseth teaches that the shoulder sections may be expandable to different diameters to accommodate different diameter beads in the same tire (paragraph [0059], claim 2) and the bead clamps are expanded using a tapered ramp cam (27) but no further details of the ramp angle are provided.  However, it is submitted that one having ordinary skill in this art would have readily understood that the ramp angle would in part dictate the amount of radial expansion for any given axial movement of the piston/cam 27 and been able to select according to the radial expansion desired.  Felten has been cited as additional evidence that one having ordinary skill in this art understands that the ramp angle is one of the parameters to be selected to achieve desired results for similar ramped pistons for bead lock radial expansion - note esp. col. 4, lines 4-6; col. 5, lines 32-34; col. 7, lines 25-31.  To adopt different ramp angles to achieve the desired different radial expansion when building a tire with two different bead diameters would therefore have been obvious and provide only the expected and predictable results.  As to claim 15, common actuation for both halves of a drum would have been obvious to maintain the drum movement in synchronism while avoiding duplicative actuators.  As to claim 17, rocker arm (29 - figs. 2-3) of Roedseth contacts with what would appear to be an illustrated roller follower.  To use a roller follower would have been particularly obvious in view of Felten that shows similarly situated roller followers (115, 171) against the ramped pistons.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        


G. Knable
March 10, 2022